Citation Nr: 1001264	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  07-28 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).  

2.  Entitlement to service connection for a left knee 
disability, claimed as due to service-connected 
chondromalacia of the right knee.  

3.  Entitlement to an increase in the 20 percent evaluation 
currently assigned for left (minor) shoulder strain.  

4.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the right knee.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from May 2000 to October 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2006 and 2007 RO decisions.  In 
August 2006, the RO denied service connection for GERD, and 
assigned an increased evaluation to 10 percent for 
chondromalacia of the right knee; effective from January 6, 
2006, the date of receipt of the Veteran's claim for 
increase.  38 C.F.R. § 3.400(o)(2).   In August 2007, the RO 
denied service connection for a left knee disability 
secondary to the right knee disability and an increased 
rating for the left shoulder disability.  

The issue of entitlement to service connection for a left 
knee disability as due to service-connected right knee 
disability, and increased ratings for right knee and left 
shoulder disabilities are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if any further action is required on his part.


FINDING OF FACT

The Veteran is not shown to have a gastrointestinal disorder, 
including GERD at present which is related to service or any 
incident therein.  

CONCLUSION OF LAW

The Veteran does not have GERD due to disease or injury which 
was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  Such notice must 
indicate that a disability rating and an effective date for 
the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  Prior to initial adjudication of 
the Veteran's claims, letters dated in February 2006 and July 
2007, fully satisfied the duty to notify provisions of VCAA.  

With respect to the duty to assist in this case, the 
Veteran's service treatment records and all VA medical 
records identified by her have been obtained and associated 
with the claims file.  Concerning the claim for GERD, the 
Board concludes that an examination is not needed because 
there is no competent evidence of a current disability.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946 and an 
ulcer disorder manifests to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

GERD

The Veteran contends that she was treated for GERD in service 
and has had chronic gastric symptoms ever since service, and 
believes that service connection should be established for 
GERD.  

The service treatment records are negative for any 
complaints, treatment, abnormalities, or diagnosis referable 
to any gastrointestinal problems during service.  The service 
records showed that the Veteran was treated for kidney stones 
during her pregnancy shortly before her discharge from 
service in October 2004. Although the Veteran was given 
Zantac as part of her prenatal treatment, she specifically 
denied any history of ulcers, indigestion, or reflux.  (See 
October 2004 service treatment record).  

Similarly, the Veteran made no mention of indigestion or 
reflux on VA examination in May 2005, and no pertinent 
abnormalities were noted at that time.  

A VA outpatient noted, dated in September 2006, showed that 
the Veteran was in her 15th week of gestation with her second 
child, and was taking Zantac over-the-counter for heartburn.  
The diagnoses included GERD, by history, exacerbated during 
pregnancy.  The first reported complaint of indigestion was 
in May 2007.  At that time, the Veteran reported a history of 
indigestion during service in Iraq, and said that she thought 
her recent pregnancy (delivered second child in February 
2007), had made it worse.  There was no history of ulcers or 
EGD.  The diagnoses included history of GERD since service, 
and check H. pylori.  An outpatient note, dated in June 2007, 
showed that the Veteran was started on anti-biotic medication 
for H. pylori infection; see also August 2007 VA note.  A VA 
upper endoscopy in July 2007, was negative for any evidence 
of esophageal ring stricture or obstruction, gastric 
erythema, or peptic or duodenal ulcers.  The surgeon 
commented that there was no obvious cause for the Veteran's 
gastric symptoms.  A VA ultrasound in August 2007, was 
likewise negative for any pertinent gastrointestinal 
abnormalities.  Subsequent VA treatment records showed 
periodic treatment for symptoms of indigestion and heartburn.  

In order to establish service connection, there must be: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

In the instant case, while the Veteran contends that she has 
had chronic indigestion and heartburn since service, the 
evidence of record failed to reveal any objective evidence of 
GERD or any other similar gastrointestinal disorder in 
service or at present.  The Board is cognizant that the 
evidentiary record includes VA medical reports which showed 
that the Veteran takes antacid medications and included 
assessments of GERD.  However, all diagnostic studies, 
including an upper endoscopy and ultrasound studies were 
negative for any objective evidence of GERD or any other 
gastrointestinal disorder.  As the Veteran is acutely aware, 
indigestion and heartburn are common side effects of 
pregnancy and generally resolve with time.  Here, the 
evidence of record showed that while the Veteran apparently 
took over-the-counter antacids during her first pregnancy, 
there were no complaints or pertinent abnormalities noted in 
service during her first pregnancy.  The evidence showed that 
the Veteran had significant problems with heartburn and 
indigestion during her second pregnancy, and has apparently 
had some periodic symptoms since delivering her second child 
in February 2007.  However, there is no objective evidence or 
diagnostic findings showing that the Veteran has GERD or any 
other gastrointestinal disorder at present.  

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the 
Veteran is competent to provide evidence of visible symptoms, 
she is not competent to provide evidence that requires 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  Direct service connection requires a finding 
that there is a current disability that has a definite 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  

Inasmuch as there is no evidence of GERD, ulcers, or any 
similarly gastrointestinal disorder in service or at present, 
and no competent evidence that any claimed disability is 
related to service, the Board finds no basis for a favorable 
disposition of the Veteran's claim.  Given the lack of 
competent medical evidence showing that the Veteran has GERD 
at present, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the 
appeal is denied.  


ORDER

Service connection for GERD is denied.  


REMAND

Concerning the remaining issues on appeal, the Board finds 
that additional development is necessary prior to appellate 
review.  

Under the provisions of 38 C.F.R. § 3.159, a VA examination 
or medical opinion is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains competent 
lay evidence of persistent or recurring symptoms of 
disability, and indicates that the claimed disability or 
symptoms may be associated with a service-connected 
disability.  38 C.F.R. § 3.159(c)(4).  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) reviewed 
the criteria for determining when an examination is required 
by applicable regulation and how the Board applies 38 C.F.R. 
§ 3.159(c).  The three salient benchmarks are: competent 
evidence of a current disability or recurrent symptoms; 
establishment of an in-service event, injury, or disease; 
and, indication that the current disability may be associated 
with service or with another service-connected disability.  
McLendon at 81.  The RO, or the Board, considers those 
criteria and then decides if there is sufficient competent 
credible medical evidence of record to decide the claim.  38 
C.F.R. § 3.159(c).  The Court cautioned in McLendon that an 
"absence of actual evidence is not substantive 'negative 
evidence.'"  It further noted that an indication that a 
current disability "may" be associated with service is a 
low threshold.  

In this case, service connection is in effect for right knee 
disability and she contends that her left knee problems are 
due to favoring the right knee resulting in overuse of the 
left knee.  In this regard, the etiology of the Veteran's 
left knee disability has never been addressed by medical 
personnel.  That is, the Veteran has never been examined by 
VA to determine whether her left knee disability is due to or 
aggravated by the service-connected right knee disability.  
As the Board is precluded from reaching its own 
unsubstantiated medical conclusions and is instead, bound by 
the medical evidence of record, further development is 
required.  See Jones v. Principi, 16 Vet. App. 219, 225 
(2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) 
(en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Regarding the claims for increase, the Board notes that the 
VA examiner in October 2008, indicated that the Veteran had 
flare-ups and additional functional loss of use in the right 
knee and left shoulder due to pain, weakness, fatigability, 
and on repetitive use.  However, the examiner did not 
quantify the extent of any functional impairment in terms of 
degrees of additional range of motion loss.  

The Board is required to discuss its reasons and bases for 
assigning a particular disability rating with reference to 
the criteria contained in the relevant diagnostic codes.  It 
is not permitted to discuss factors outside the scope of the 
rating criteria, nor is it permitted to speculate on the 
presence or absence of the criteria on the basis of 
incomplete information.  Pernorio v. Derwinski, 2 Vet. App. 
625 (1992).  A determination of the extent of functional loss 
is central to proper application of the rating criteria and 
requires a thorough examination.  38 C.F.R. § 4.40 states, in 
part, that it is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

Under the circumstances, the Board finds that the evidentiary 
record as currently constituted does not include sufficient 
information to adequately assess the current severity of the 
Veteran's right knee or left shoulder disabilities or to 
determine the nature or etiology of any current left knee 
disability.  Therefore, the Veteran should be afforded 
another VA examination.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
AMC for the following action:  

1.  The AMC should take appropriate steps 
to contact the Veteran and obtain the 
names and addresses of all medical care 
providers who treated her for any left 
shoulder or bilateral knee problems since 
October 2008.  Thereafter, the AMC should 
attempt to obtain all identified records, 
not already of record, and associate them 
with the claims file.  All attempts to 
procure records should be documented in 
the file.  The Veteran and her 
representative are to be notified of any 
unsuccessful efforts in this regard.  

2.  The Veteran should be afforded a VA 
orthopedic examination to determine the 
nature and, if feasible, etiology of any 
identified left knee disability, and the 
current severity of the service-connected 
right knee and left shoulder 
disabilities.  The claims folder and a 
copy of this remand must be made 
available to the examiner for review, and 
a notation to the effect that this record 
review took place should be included in 
the report.  All indicated tests and 
studies should be accomplished.  The 
examiner should provide an opinion as to 
the following:  

I.  If a left knee disability is 
identified, is it at least as likely 
as not that any diagnosed disability 
is proximately due to or the result 
of, or aggravated by the service-
connected right knee disability?  

II.  If it is determined that 
aggravation beyond the natural 
progress of disorder exists, the 
examiner should identify the 
baseline level of severity of the 
symptoms prior to aggravation and 
the level of severity of symptoms 
due to aggravation.  

III.  The examiner should note any 
limitation of motion in the right 
knee and left shoulder, and test for 
stability in each joint.  Any 
identified instability should be 
classified as mild, moderate, or 
severe.  

IV.  Indicate whether the right knee 
or left shoulder exhibits weakened 
movement, excess fatigability, or 
incoordination.  If feasible, these 
determinations should be expressed 
in terms of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to any 
excess fatigability, weakened 
movement or incoordination.  If the 
examiner is unable to make such a 
determination, it should be so 
indicated on the record.  

V.  Lastly, the examiner should 
express an opinion on whether pain 
in the right knee or left shoulder 
could significantly limit functional 
ability during flare-ups or when the 
either joint is used repeatedly over 
a period of time.  These 
determinations should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare-ups.  If the 
examiner is unable to make such a 
determination, it should be so 
indicated on the record.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.  

Note: The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.  

The examiner should be advised that all 
questions must be answered, to the extent 
feasible, so that the Board may rate the 
Veteran's disabilities in accordance with 
the specified criteria.  The clinical 
findings and reasons that form the basis 
of any opinion should be clearly set 
forth in the report.  If the examiner is 
only able to theorize or speculate as to 
this matter, he should so state.  A 
complete rationale must be provided for 
all conclusions reached and opinions 
expressed.  

3.  Following completion of the 
foregoing, the AMC must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine whether the 
examiner has responded to all questions 
posed.  If not, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2009).  

4.  After the requested development has 
been completed, the AMC should 
readjudicate the claims.  This should 
include consideration of whether the 
Veteran's left knee disability was 
proximately due to or the result of, or 
was aggravated by the service-connected 
right knee disability.  If the benefits 
sought on appeal remain denied the 
Veteran and her representative should be 
furnished an SSOC and given the 
opportunity to respond thereto.  

No action is required of the Veteran until she is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of her claim.  38 C.F.R. § 3.655.  The Veteran and her 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



____________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


